EXHIBIT 99.12 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1. Name and Address of Issuer CORVUS GOLD INC. (the “Issuer”) Suite 2300 – 1177 West Hastings Street Vancouver, B.C. V6E 2K3 Item 2. Date of Material Change August 6, 2013 Item 3. News Release The date of the material change report issued pursuant to section 7.1 of National Instrument 51-102 with respect to the material change report disclosed in this report is August 6, 2013.The material change report was issued in Vancouver, British Columbia through the facilities of the Toronto Stock Exchange via Marketwire. Item 4. Summary of Material Change The Issuer reports that they have extended the Yellow Jacket high-grade gold and silver system north by 260 metres at the North Bullfrog Project, Nevada. Item 5. Full Description of Material Change The Issuer reports assay results from five additional core drill holes from the ongoing 2013 drill campaign at the Yellow Jacket target, North Bullfrog Project, Nevada (Figure 1).Characteristics of mineralization identified in drill holes NB-12-138, NB-13-344 & NB-13-347 indicate the potential of a high-grade starter pit zone that can be incorporated into the Sierra Blanca deposit (Figure 3). Upon conclusion of the current drill program, an updated resource calculation is scheduled for release late 2013 with an updated PEA anticipated early next year. Drill hole NB-13-347, intersected 13.8 metres of 7.2 g/t gold and 21.0 g/t silver, including 1.7 metres averaging 8.5 g/t gold and 256 g/t silver.It represents a 260-metre step-out north of 2012 discovery hole NB-12-138 with a core of 4.3 metres @ 20.0 g/t gold & 1,519 g/t silver and 140 metres north of hole NB-13-344 with a core of 8.3 metres @ 10.7 g/t gold and 10.4 g/t silver (Table 1).Only 43 metres of assays have been returned from hole NB-13-347 with the remainder expected next month. These thick high-grade cores zones are part of much broader zones of 50 to 80 metres averaging over a gram per tonne with high silver credits and form a very attractive open pit mining target.The high-grade feeders appear to be occurring on regular intervals like fingers on a hand along the north trending Yellow Jacket Zone and may represent the upper levels of a larger high-grade system at depth.The Yellow Jacket system has only been tested at relatively wide spacing in the top 150 metres and remains open along strike and at depth.These feeders are surrounded by lower grade stockwork and disseminated zones and can be fully exploited with open pit mining. 2 In addition, hole NB-13-343, which is on the same section as NB-12-344, and hole NB-13-346, which lies halfway between NB-13-344 and NB-13-347 returned thick moderate grade intercepts which reflecting the surrounding disseminated and stockwork style of mineralization and confirm the continuity within the overall broad structural zone. Figure 1: Location of Yellow Jacket diamond drill holes. Red traces indicate holes reported in this material change report. Blue indicates assays are pending. For a more general location of Yellow Jacket see Figure 2. Table 1: Significant intercepts* from recent core holes at Yellow Jacket. HoleID From (m) To (m) Interval (m) Gold (g/t) Silver (g/t) Comments NB-13-343 Az 90 Incl -75 Including Including Including Ended in Min Including NB-13-344 Az 90 Incl -55 Including Including NB-13-345 Az 90 Incl -60 Ended in Min 3 HoleID From (m) To (m) Interval (m) Gold (g/t) Silver (g/t) Comments NB-13-346 Az 90 Incl -80 Including Ended in Min NB-13-347 Az 90 Incl -82 Including (only 43m of 232m returned) Including *Intercepts calculated with 0.1g/t cutoff and up to 1.7m internal waste. Figure 3: Generalized location of Yellow Jacket in the North Bullfrog project area. About the North Bullfrog Project, Nevada The Issuer controls 100% of its North Bullfrog Project, which covers approximately 70 km² in southern Nevada just north of the historic Bullfrog gold mine formerly operated by Barrick Gold Corporation.The property package is made up of a number of leased patented federal mining claims and 758 federal unpatented mining claims.The project has excellent infrastructure, being adjacent to a major highway and power corridor.The Issuer’s independent consultants completed a robust positive Preliminary Economic Assessment on the existing resource in December 2012. The project currently includes numerous prospective gold targets with four (Mayflower, Sierra Blanca, Jolly Jane and Connection) containing an estimated Indicated Resource of 15 Mt at an average grade of 0.37 g/t gold for 182,577 ounces of gold and an Inferred Resource of 156 Mt at 0.28 g/t gold for 1,410,096 ounces of gold (both at a 0.2 g/t cutoff), with appreciable silver credits.Mineralization occurs in two primary forms: (1) broad stratabound bulk-tonnage gold zones such as the Sierra Blanca and Jolly Jane systems; and (2) moderately thick zones of high-grade gold and silver mineralization hosted in structural feeder zones with breccias and quartz-sulphide vein stockworks such as the Mayflower and Yellowjacket targets.The Issuer is actively pursuing both types of mineralization. 4 Qualified Person and Quality Control/Quality Assurance Jeffrey A. Pontius (CPG 11044), a qualified person as defined by National Instrument 43-101, has supervised the preparation of the scientific and technical information (other than the resource estimate) that form the basis for this material change report and has approved the disclosure herein.Mr. Pontius is not independent of the Issuer, as he is the CEO and holds common shares and incentive stock options. Mr. Gary Giroux, M.Sc., P. Eng (B.C.), a consulting geological engineer employed by Giroux Consultants Ltd., has acted as the Qualified Person, as defined in NI 43-101, for the Giroux Consultants Ltd. mineral resource estimate.He has over 30 years of experience in all stages of mineral exploration, development and production.Mr. Giroux specializes in computer applications in ore reserve estimation, and has consulted both nationally and internationally in this field.He has authored many papers on geostatistics and ore reserve estimation and has practiced as a Geological Engineer since 1970 and provided geostatistical services to the industry since 1976.Both Mr. Giroux and Giroux Consultants Ltd. are independent of the Issuer under NI 43-101. The work program at North Bullfrog was designed and supervised by Russell Myers (CPG 11433), President of the Issuer, and Mark Reischman, the Issuer’s Nevada Exploration Manager, who are responsible for all aspects of the work, including the quality control/quality assurance program.On-site personnel at the project log and track all samples prior to sealing and shipping. Quality control is monitored by the insertion of blind certified standard reference materials and blanks into each sample shipment. All resource sample shipments are sealed and shipped to ALS Chemex in Reno, Nevada, for preparation and then on to ALS Chemex in Reno, Nevada, or Vancouver, B.C., for assaying.ALS Chemex’s quality system complies with the requirements for the International Standards ISO 9001:2000 and ISO 17025:1999.Analytical accuracy and precision are monitored by the analysis of reagent blanks, reference material and replicate samples. Finally, representative blind duplicate samples are forwarded to ALS Chemex and an ISO compliant third party laboratory for additional quality control. McClelland Laboratories Inc. prepared composites from duplicated RC sample splits collected during drilling. Bulk samples were sealed on site and delivered to McClelland Laboratories Inc. by ALS Chemex or Corvus personnel. All metallurgical testing reported here was conducted or managed by McClelland Laboratories Inc. Cautionary Note Regarding Forward-Looking Statements This material change report contains forward-looking statements and forward-looking information (collectively, “forward-looking statements”) within the meaning of applicable Canadian and US securities legislation.All statements, other than statements of historical fact, included herein including, without limitation, statements regarding the anticipated content, commencement and cost of exploration programs, anticipated exploration program results, the discovery and delineation of mineral deposits/resources/reserves, the potential for any mining or production at North Bullfrog, the potential for the identification of multiple deposits at North Bullfrog, the potential for a low-cost run-of-mine heap leach operation at North Bullfrog, the potential for there to be a low strip ratio in connection with any mine at North Bullfrog, the potential for the existence or location of additional high-grade veins, the proposed completion of a PEA for the North Bullfrog project, the potential for additional resources to be located between certain of the existing deposits, the potential for the Issuer to secure or receive any royalties in the future, business and financing plans and business trends, are forward-looking statements. 5 Although the Issuer believes that such statements are reasonable, it can give no assurance that such expectations will prove to be correct.Forward-looking statements are typically identified by words such as: believe, expect, anticipate, intend, estimate, postulate and similar expressions, or are those, which, by their nature, refer to future events.The Issuer cautions investors that any forward-looking statements by the Issuer are not guarantees of future results or performance, and that actual results may differ materially from those in forward looking statements as a result of various factors, including, but not limited to, variations in the nature, quality and quantity of any mineral deposits that may be located, variations in the market price of any mineral products the Issuer may produce or plan to produce, the Issuer's inability to obtain any necessary permits, consents or authorizations required for its activities, the Issuer's inability to produce minerals from its properties successfully or profitably, to continue its projected growth, to raise the necessary capital or to be fully able to implement its business strategies, and other risks and uncertainties disreleaseclosed in the Issuer’s latest interim Management Discussion and Analysis and filed with certain securities commissions in Canada.All of the Issuer’s Canadian public disclosure filings may be accessed via www.sedar.com and readers are urged to review these materials, including the technical reports filed with respect to the Issuer’s mineral properties. Cautionary Note Regarding References to Resources and Reserves National Instrument 43 101 - Standards of Disclosure for Mineral Projects (“NI 43-101”) is a rule developed by the Canadian Securities Administrators which establishes standards for all public disclosure an issuer makes of scientific and technical information concerning mineral projects.Unless otherwise indicated, all resource estimates contained in or incorporated by reference in this material change report have been prepared in accordance with NI 43-101 and the guidelines set out in the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) Standards on Mineral Resource and Mineral Reserves, adopted by the CIM Council on November 14, 2004 (the “CIM Standards”) as they may be amended from time to time by the CIM. United States shareholders are cautioned that the requirements and terminology of NI 43-101 and the CIM Standards differ significantly from the requirements and terminology of the SEC set forth in the SEC’s Industry Guide 7 (“SEC Industry Guide 7”).Accordingly, the Issuer’s disclosures regarding mineralization may not be comparable to similar information disclosed by companies subject to SEC Industry Guide 7.Without limiting the foregoing, while the terms “mineral resources”, “inferred mineral resources”, “indicated mineral resources” and “measured mineral resources” are recognized and required by NI 43-101 and the CIM Standards, they are not recognized by the SEC and are not permitted to be used in documents filed with the SEC by companies subject to SEC Industry Guide 7.Mineral resources which are not mineral reserves do not have demonstrated economic viability, and US investors are cautioned not to assume that all or any part of a mineral resource will ever be converted into reserves.Further, inferred resources have a great amount of uncertainty as to their existence and as to whether they can be mined legally or economically.It cannot be assumed that all or any part of the inferred resources will ever be upgraded to a higher resource category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of a feasibility study or prefeasibility study, except in rare cases.The SEC normally only permits issuers to report mineralization that does not constitute SEC Industry Guide 7 compliant “reserves” as in-place tonnage and grade without reference to unit amounts.The term “contained ounces” is not permitted under the rules of SEC Industry Guide 7.In addition, the NI 43-101 and CIM Standards definition of a “reserve” differs from the definition in SEC Industry Guide 7.In SEC Industry Guide 7, a mineral reserve is defined as a part of a mineral deposit which could be economically and legally extracted or produced at the time the mineral reserve determination is made, and a “final” or “bankable” feasibility study is required to report reserves, the three-year historical price is used in any reserve 6 or cash flow analysis of designated reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. Caution Regarding Adjacent or Similar Mineral Properties This material change report contains information with respect to adjacent or similar mineral properties in respect of which the Issuer has no interest or rights to explore or mine.The Issuer advises US investors that the mining guidelines of the US Securities and Exchange Commission (the “SEC”) set forth in the SEC’s Industry Guide 7 (“SEC Industry Guide 7”) strictly prohibit information of this type in documents filed with the SEC.Readers are cautioned that the Issuer has no interest in or right to acquire any interest in any such properties, and that mineral deposits on adjacent or similar properties are not indicative of mineral deposits on the Issuer’s properties. Item 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable Item 7. Omitted Information No information has been omitted on the basis that it is confidential. Item 8. Senior Officer The following senior officer of the Issuer is knowledgeable about the material change disclosed in this report. Jeffrey A. Pontius, Chairman & CEO Business Telephone No.:(303) 470-8700 Item 9. Date of Report August 8, 2013
